March 4, 2022

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Nunez (Reg. No. 58,837) on 03/02/2022.

The application has been amended as follows: 










In the Claims:

1. (Currently Amended) A collapsible seat comprising a base intended to receive the buttocks of a user, the seat being configured to alternatively take a position of use wherein the seat is deployed such that the base can support the buttocks of the user and a storage position wherein the seat is collapsed, the base not being able to receive the buttocks of the user,
wherein the seat comprises:
a first module, rotatable in a vertical plane and comprising longitudinal elements 
a second module, rotatable in the same vertical plane as the first module and comprising a support leg configured to be in surface contact with the ground in the position of use and a connecting rod fixed at a first end to the first module and at a second end to the support leg, the second module being configured such that in the position of use, the connecting rod and the support leg are in surface contact blocking the rotation of the second module along at least one direction of rotation.

2. (Previously presented) The seat according to claim 1, wherein the first module comprises a first longitudinal element and a second longitudinal element respectively fixed at lower ends thereof to the fixed support by a first axis of rotation and a second axis of rotation, the first axis of rotation and the second axis of rotation being parallel.


4. (Previously presented) The seat according to claim 1, wherein the support leg comprises a foot extending transversally and making it possible for support of the support leg on the ground.

5. (Previously presented) The seat according to claim 1, wherein the connecting rod is arranged in an upper portion of the support leg remotely.

6. (Previously presented) The seat according to claim 2, wherein the connecting rod is fixed by an axis of rotation at an end to the first longitudinal element and to the end thereof opposite the support leg by an axis of rotation.

7. (Previously presented) The seat according to claim 1, wherein the support leg is fixed by an axis of rotation to a second longitudinal element of the at least two longitudinal elements of the first module.

8. (Previously presented) The seat according to claim 1, wherein the base is mounted on a bracket comprising a cross member and a vertical mount slidably mounted in the second longitudinal element of the first module.



10. (Previously presented) The seat according to claim 1 comprising a device for adjusting the height of the base.

11. (Previously presented) The seat according to claim 1, wherein the base comprises a gripping element making it possible for gripping of the base by the user and the passage to the position of use of the seat.

12. (Previously Presented) The seat according to claim 1 comprising a spring element making it possible for an automatic return to the storage position of the seat from the absence of force on the base.

13. (Previously Presented) A method for using a seat according to claim 6 comprising the following steps:
deployment of the seat from a storage position to a position of use comprising a tilting of the first module in a vertical plane along a direction of rotation about at least one axis of rotation simultaneously to a tilting of the support leg in the same vertical plane about an axis of rotation in a direction of rotation to the support leg is in surface contact with the ground and that at least two longitudinal elements of the first module are in contact with one another so as to block the rotation of the first module along at least one direction of rotation and that the support leg and 
collapsing of the seat from the position of use to the storage position comprising the tilting of the support leg (3) in the vertical plane about the axis of rotation (13) in the direction of rotation contrary to that of the deployment step simultaneously to the tilting of the first module in the same vertical plane along a direction of rotation contrary to that of the deployment step about the first axis of rotation.

14. (Previously Presented) The method of using a seat according to claim 13 comprising, in the deployment of the seat, gripping of the base driving the tilting of the first module and of the support leg.

15. (Previously Presented) The method for using a seat according to claim 13 comprising adjustment of the height of the base by sliding and rotation of the base relative to the second longitudinal element of the first module.








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636